Concurring and Dissenting Opinion
by Judge Craig :
I concur in that portion of the order which remands this case for a hearing on the question of affording ancillary relief in the form of a rescission of the reprimanding memorandum.
However, I must respectfully dissent from the affirmance of the State Civil Service Commission’s denial of a hearing on whether or not the petitioner should receive reimbursement of counsel fees as costs, for the reasons stated in my dissenting opinion in Pennsylvania Board of Probation and Parole v. Baker, 82 Pa. Commonwealth Ct. 86, 474 A.2d 415 (1984).
*618Judge Williams, Jr. and Judge Barry join in this concurring and dissenting opinion.